Opinion bv
Henderson, J.,
This is an appeal by the plaintiffs from the ruling of the court below on the measure of damages. An appeal by the defendant in the same case has been disposed of by an opinion this day filed. The court instructed the jury that if they should find for the plaintiffs they were entitled to recover for the expenses they had incurred by reason of the death of their son, and also the net value of his services until he reached the age of twenty-one years. In estimating the net value of services they were instructed to deduct the cost of his board and clothing and personal expenses. The instruction complained of was in harmony with numerous adjudications of the Supreme Court. In Caldwell v. Brown, 53 Pa. 453, the point was expressly ruled, and the instruction of the court below that the measure of damages was the pecuniary value of the services of the son during his minority was affirmed. The same rule was declared in Lehigh Iron Company v. Rupp, 100 Pa. 95.
Actions by parents for the death of children are not limited to the cases of minor children. There is a right of action existing in the case of the death of an adult child where the family relation exists and the parents had a reasonable expectation of pecuniary advantage : Penna. R. R. Co. v. Adams, 55 Pa. 499; North Penna. R. R. Co. v. Kirk, 90 Pa. 15; Blauvelt v. R. R. Co., 206 Pa. 141.
In the case of a minor, however, the chances that his life may continue and that he may have disposition and ability after reaching his majority to support his parents are held to be considerations too vague to be taken into account in estimating compensatory damages.-
The instructions of the court in this case were correct. The appeal is therefore dismissed and the judgment is affirmed.